GIEGERICH, J.
(dissenting). The contract on which the plaintiff relies shows that the sale was made by sample. The words, “See first shipment Manzella,” clearly indicate that the wine contracted for was to be like the shipment made to Manzella. Not only did the contract show this, but the testimony offered on behalf of the plaintiff recognizes the same fact. The plaintiff’s vice president and secretary testified that the wine sent to the defendant “was exactly the same kind, *410out of the same cask and lot, as that shipped to Mr. Manzella of New York.” The plaintiff’s salesman, Bonano, who made the sale in controversy, testified that the sample he showed to the defendant was the wine he had sold to Manzella, evidently meaning by that that the small bottle he had with him at the time of the sale was taken rfrom the former shipment to Manze'lla. The mere fact that the contract mentioned a former shipment as the sample, and that only a small bottle from' that shipment, instead of all of it, was shown the purchaser at the time of the sale, cannot, of course, change the nature of the transaction. The evidence on the defendant’s behalf was that the wine delivered was-neither light in color, nor sweet like the Manzella wine, but was very dark and sour.
I do not think any prejudicial error was committed in the admission of evidence. It is true that there is a printed statement on the order which the defendant signed that “all claims must.be reported within ten ' days after receipt of goods.” In my judgment this general provision on the printed order was not intended, nor should it be held, to apply, to a case like the present, where the sale was made by sample and the defendant made his objection with reasonable promptness. Indeed, the defendant does not make a “claim” in the sense in which the word would ordinarily be understood under such circumstances. He is not claiming anything on account of shortage, or damage, or any of the various things usually embraced under the description of that word, but is repudiating the entire transaction. The record shows that reasonable promptness was used in rejecting the goods. The defendant had a right either to reject them, or to keep them and sue for damages upon the warranty. In addition to the letter subsequently sent direct to the plaintiff, there was immediate notice to the plaintiff’s agent who made the sale.
I think the judgment was right, and should be affirmed, with costs..